


Exhibit 10.28

 

David M. Cordani

President and CEO

 

[g21722lui001.jpg]

 

November 18, 2011

Routing W2SLT

 

900 Cottage Grove Road

 

Hartford, CT 06152

 

Telephone 860.226.7482

 

Facsimile 860.226.3099

Matthew G. Manders

david.cordani@Cigna.com

 

Dear Matt:

 

Congratulations on your promotion with Cigna effective November 16, 2011.  I am
delighted to confirm your new compensation package as you assume the position of
President Regional and Operations.

 

·                  Base Salary — will increase to a pre-tax annualized rate of
$575,000 effective November 21, 2011.  This amount will be reviewed annually
based on your performance and pay position relative to the competitive market.

 

·                  Annual Incentive — your annual target will become $475,000
for the 2011 performance year.  As you are aware, annual incentive is typically
paid in the first quarter of the year following the performance period and is
not considered earned until the date paid.

 

·                  Long-Term Incentive — your annual long-term opportunity will
become $1,500,000 and will continue to consist of the following two components:

 

·                  Stock Options — grants are typically awarded in the first
quarter each year and may vary from 0 to 200% of target based on individual
performance and potential.  Options typically vest over a 3 year period and
expire no later than 10 years after grant.  The estimated 2012 annual target is
$750,000.

 

·                  Strategic Performance Shares (SPS) — grants are typically
awarded in the first quarter of each year and may vary from 0 to 200% of target
based on individual performance.  SPS awards are typically paid or vested three
years after the beginning of the performance period.  Awards are not considered
earned until the date paid or vested.  The estimated 2012 annual target is
$750,000.

 

Stock Ownership Guidelines — To align management and shareholder interests Cigna
executives are subject to stock ownership guidelines.  Your stock ownership
guideline for this position will continue to be 300% of your base salary.

 

NEW TOTAL ANNUAL COMPENSATION
OPPORTUNITY:                                                                                   
$2,550,000

 

Also, contingent upon Board Committee approval, the following long-term
incentive awards with an estimated present value of $202,245 will be awarded to
you:

 

·                  $7,800 transitional SPU award paid in 2012 (104 units paid at
formula with $75 target value per unit)

·                  a transitional SPS award with a grant date value $68,056;
shares earned (paid) in 2013 per the plan’s formula

·                  a transitional SPS award with a grant date value $126,389;
shares earned (paid) in 2014 per the plan’s formula

 

--------------------------------------------------------------------------------


 

The changes above have no impact on previously awarded bonuses, stock options,
SPU or SPS grants.  The compensation program elements — annual incentive, stock
options and strategic performance shares are those of our current program and
may be subject to modification or enhancement by the Board of Directors.  As an
executive of the company, your compensation will be subject to any future
program changes.

 

Matt, I look forward to continuing to partner with you.

 

Sincerely,

 

 

 

/s/ David M. Cordani

 

David M. Cordani

 

 

 

 

 

DMC/del

 

 

 

cc:

K. Gorodetzer

 

 

J. Murabito

 

 

2

--------------------------------------------------------------------------------
